DICE, Judge.
The conviction is for unlawfully selling fireworks in violation of a personal ordinance of the city of Houston.
The case arose in the Corporation Court of the city of Houston. Upon conviction in that court, appellant appealed to County Criminal Court No. 3 of Harris County, where he was again convicted and assessed a fine of $101.00. From the conviction, in County Criminal Court No. 3, the appeal to this court is prosecuted.
The complaint upon which appellant stands convicted is fatally defective because"it does not name the purchaser to whom it was alleged that appellant sold or offered to sell the fireworks.
Article 406, V.A.C.C.P., requires that in prosecutions for an unlawful sale the state’s pleadings must name the purchaser. *465The requirement of this statute has been given effect in prosecutions for unlawfully selling fireworks. See Threadgill v. State, 163 Tex. Cr. R. 426, 292 S.W. 2d 121.
The state, for the reasons stated, confesses error and does not pray for an affirmance of the judgment of conviction.
The judgment is reversed and the prosecution ordered dismissed.
Opinion approved by the Court.